DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant) in view of Iwatsubo et al. (JP 2013-132664, machine translation provided), Muro et al. (2013/0177033), and Maruyama et al. (2007/0111480).  Katayama teaches a method of laser processing a transparent material comprising positioning the transparent material on a carrier, transmitting a laser beam through the transparent material, the laser beam incident on a side of the transparent material opposite the carrier, wherein the transparent material (4) is substantially transparent to the laser beam (2).  Katayama further teaches the carrier comprises a support base (1) and laser disruption element (3) and the laser disruption element optically disrupts the laser beam transmitted through the transparent material such that the laser beam does not have sufficient intensity below the laser disruption element to damage the support base, wherein the laser disruption element  comprises a material with refractive index inhomogeneities that scatter wavefront of the laser beam and is disposed over the support base (drawing, abstract, page 4 third to last paragraph, page 6 lines 4-7 and bottom half). Katayama teaches laser disruption element is disposed over the whole of the support base in the figure. However, other configuration would have been obvious to try as there are a finite number of options., wherein the options would include a disruption element that is the same size as the workpiece or larger than the workpiece, and the same size as the support base or smaller than the support base. In order to provide protection for the support base, the laser disruption element should be wider than the width of the transparent material so as to ensure complete coverage off all the footprint of transparent material, and have a width less than or equal to the width of the support base. Iwatsubo teaches such an arrangement comprising a protective layer (4) that is wider than the workpiece (10) place on top of it, and less wide than the support base (7) beneath it (figure 2, [0036]-[0037]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to try a different arrangement of the laser disruption element, such as one that is wider than the workpiece and less wide than the support base, as taught by Iwatsubo, as there are only three possible of solutions.
However, Katayama is silent regarding the thickness of the laser disruption element. Muro teaches a laser disruption element as well, wherein the laser disruption element comprises a light scattering body thin film.  Muro teaches the thickness of the thin film can be adjusted depending on the material, and exemplifies a thickness in the range of 0.3mm-1mm ([0052]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a laser disruption element having a thickness in the range of 0.3-1mm, as Muro teaches predictable success with using an element having this thickness for disruption of the laser.
Katayama is also silent regarding a layer between the support base and the laser disruption element. Maruyama also teaches a method for laser processing a substrate comprising position the substrate on a carrier comprising a support base and a laser disruption element, wherein the laser disruption element optically disrupts the laser beam transmitted through the substrate such that the laser beam does not have sufficient intensity below the laser disruption element to damage the support base ([0022]-[0023]). Similar to Katayama, the laser disruption element functions to scatters the laser beam.  Maruyama further teaches the disruption element comprises the protection layer (11b) for disrupting the laser beam and a base layer (11a) in between the protection layer and the support base 12 ([0080]-[0081], figure 8). Base layer 11a serves as a supporting layer for the protection layer (the laser disruption element).  Maruyama also teaches another embodiment wherein a bonding layer (52) is placed between a laser disruption layer (25) and a support base 41 ([0115], [0119], figure 11b). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a layer of material between the support base and the laser disruption element so as to provide support for the laser disruption element or a bonding layer between the base and the element, as taught by Maruyama.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant), Iwatsubo et al. (JP 2013-132664, machine translation provided), Muro et al. (2013/0177033), and Maruyama et al. (2007/0111480) as applied to claim 1 above, further in view of Fujioka (2003/0070706).  Katayama discloses the laser disruption element has a roughened surface for scattering a laser (abstract), but doesn’t specify a Ra value.  Fujioka teaches a roughened surface for preventing scattering of laser light should comprise of a surface roughness of less than 0.005mm ([0043]).  In other words, in order to scatter laser light, a surface roughness of at least 0.005mm (5 µm) is necessary.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a surface roughness of at least 5 µm for the laser disruption element of Katayama in order to properly scatter the laser and prevent damage to the stage.
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues the light scattering body thin film of Muro has a pinhole and is required when using the light scattering body. This is not found persuasive because it is not the film of Muro that is being used in the process of Katayama, but instead a suggestion to make the laser disruption element of Katayama to have a thickness in the range of 0.5 mm to 3mm, wherein the light disruption element does not have a pinhole. Thus, the laser disruption element of Katayama already covers the entire surface of the support base. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741